Citation Nr: 0911118	
Decision Date: 03/25/09    Archive Date: 04/01/09

DOCKET NO.  94-25 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York


THE ISSUE

Entitlement to VA education benefits under Chapter 30, Title 
38, United States Code.


WITNESSES AT HEARING ON APPEAL

The Veteran and an acquaintance


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel




INTRODUCTION

The Veteran served on active duty from November 1985 to April 
1988.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 1993 decision by the RO.

This case was previously before the Board in January 1997, 
January 2000, and November 2006.  It was remanded for 
additional development on all three occasions.


FINDINGS OF FACT

1.  The Veteran entered onto active duty in November 1985, 
with a three-year active service obligation.

2.  The Veteran became pregnant during her tour of duty and 
was discharged in April 1988 under the authority of Army 
Regulation 635-200, Chapter 8 (pertaining to pregnancy), 
after 2 years, 5 months, and 2 days of active service; her 
separation code was "MDF."

3.  The Veteran did not serve in the Selected Reserve.


CONCLUSION OF LAW

The criteria for basic eligibility for VA education benefits 
under Chapter 30, Title 38, United States Code, have not been 
met.  38 U.S.C.A. §§ 101, 3002, 3011, 3012 (West 1991) (as 
amended); 38 C.F.R. §§ 21.7020, 21.7042 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The evidence of record shows that the Veteran enrolled in the 
U.S. Army's Delayed Entry/Enlistment Program in August 1985.  
She entered onto active duty in November 1985, with a three-
year active service obligation.  She became pregnant during 
her tour of duty and was discharged in April 1988 under the 
authority of Army Regulation 635-200, Chapter 8 (pertaining 
to pregnancy), after 2 years, 5 months, and 2 days of active 
service.  Her separation code was "MDF" (pregnancy).  She 
entered the Inactive Ready Reserve (IRR) upon her release 
from active duty, and was discharged from the IRR in November 
1993.  She now seeks to establish entitlement to VA education 
benefits under Chapter 30, Title 38, United States Code, 
based on her period(s) of service.

Title 38, United States Code, § 3011(a), provides, in 
pertinent part, that:

	(a) . . . [E]ach individual- 

	(1) who- 

	(A) after June 30, 1985, first becomes a 
member of the Armed Forces or first enters on 
active duty as a member of the Armed Forces 
and- 

	(i) who . . . [serves] at least three years 
of continuous active duty in the Armed Forces 
. . . or

	(ii) who serves in the Armed Forces and is 
discharged or released from active duty (I) 
for . . . a physical or mental condition that 
was not characterized as a disability and did 
not result from the individual's own willful 
misconduct but did interfere with the 
individual's performance of duty, as 
determined by the Secretary of each military 
department in accordance with regulations 
prescribed by the Secretary of Defense . . . 
; [or] (II) for the convenience of the 
Government . . . in the case of an individual 
. . . [who completes] not less than 30 months 
of continuous active duty . . .

			*		*		*

	is entitled to basic educational assistance 
under this chapter.
 
38 U.S.C.A. § 3011(a)(1)(A) (West 1991) (as amended).  See 
also 38 C.F.R. § 21.7042(a) (2008).   

An individual also may establish eligibility for Chapter 30 
benefits based on a combination of active duty in the Armed 
Forces, together with service in the Selected Reserve.  Title 
38, United States Code, § 3012(a), provides, in pertinent 
part, that:

	(a) . . . [E]ach individual- 

	(1) who-
 
(A) after June 30, 1985, first becomes a 
member of the Armed Forces or first enters on 
active duty as a member of the Armed Forces 
and-  

	(i) serves . . . at least two years of 
continuous active duty in the Armed Forces, 
. . . characterized by the Secretary 
concerned as honorable service; and
 
(ii) . . . beginning within one year after 
completion of the service on active duty 
. . . , serves at least four years of 
continuous duty in the Selected Reserve 
during which the individual participates 
satisfactorily in training as required by the 
Secretary concerned . . .

			*		*		*

	is entitled to basic educational assistance 
under this chapter.

38 U.S.C.A. § 3012(a)(1)(A) (West 1991) (as amended).  See 
also 38 C.F.R. § 21.7042(b) (2008).

For purposes of Chapter 30 benefits, the term "active duty" 
is defined as  (1) full-time duty in the Armed forces, other 
than active duty for training, (2) full-time duty (other than 
for training purposes) as a commissioned officer of the 
Regular or Reserve Corps of the Public Health Service, (3) 
full-time duty as a commissioned officer of the National 
Oceanic and Atmospheric Administration, (4) full-time 
National Guard duty performed by certain members of the Army 
National Guard of the United States or the Air National Guard 
of the United States in the member's status as a member of 
the National Guard of a State for the purpose of organizing, 
administering, recruiting, instructing, or training the 
National Guard, and (5) authorized travel to and from such 
duty or service.  38 U.S.C.A. §§ 101(21), 3002(7) (West 
2002); 38 C.F.R. § 21.7020(b)(1) (2008).  The term "active 
duty" does not include any period during which an individual 
(1) was assigned full time by the Armed Forces to a civilian 
institution for a course of education which was substantially 
the same as established courses offered to civilians, (2) 
served as a cadet or midshipman at one of the service 
academies, or (3) served under the provisions of 10 U.S.C. 
§ 511(d) pursuant to an enlistment in the Army National Guard 
or the Air National Guard, or as a Reserve for service in the 
Army Reserve, Naval Reserve, Air Force Reserve, Marine Corps 
Reserve, or Coast Guard Reserve.  38 U.S.C.A. § 3002(6) (West 
2002 & Supp. 2007); 38 C.F.R. § 21.7020(b)(1) (2008).

The Veteran advances several arguments in support of her 
appeal.  She contends: (1) that the three months that elapsed 
between her enrollment in the Delayed Entry/Enlistment 
Program and her entry onto active duty should be included in 
calculations pertaining to applicable minimum active duty 
service requirements; (2) that she should be found eligible 
for Chapter 30 benefits because she served on active duty for 
more than two years, followed by five years of service in the 
reserves; and (3) that she should be found eligible for 
benefits because she was discharged from service as a result 
of illness due to pregnancy.  She says that her condition 
caused weight loss and nausea, symptoms which interfered with 
the performance of her duties.  She points out that $1200.00 
was withheld from her service pay for enrollment in the 
Chapter 30 program; that she was not informed prior to 
discharge that early separation would make her ineligible for 
benefits; and that she was later advised over the telephone 
that she did, in fact, have such eligibility.

The Board finds that the preponderance of the evidence is 
against the Veteran's claim.  Her DD Form 214 clearly shows 
that she had only 29 months and 2 days of active duty.  The 
time that elapsed between her enrollment in the Delayed 
Entry/ Enlistment Program and her entry onto active duty is 
not included in the definition of "active duty" applicable 
to Chapter 30 determinations and cannot be counted as active 
duty service for purposes of determining her entitlement.  
Although she maintains that she was ill as a result of her 
pregnancy, and that her illness interfered with her duties in 
service, the DD Form 214 contained in her VA claims file 
clearly demonstrates that she was discharged for pregnancy, 
under separation code "MDF," rather than for "a physical 
or mental condition that was not characterized as a 
disability and did not result from the individual's own 
willful misconduct but did interfere with the individual's 
performance of duty" (i.e., a Condition Interfering With 
Duty or "CIWD").  See VA Manual M22-4, Part 5, chapter 3, 
para. 3.04 (Feb. 6, 1995).  The record also shows that her 
subsequent "reserve service" was with the IRR, and not the 
Selected Reserve.

The Board recognizes that the current version of 38 U.S.C.A. 
§ 3011(i) requires the Secretary of the Army "to inform any 
member . . . who has not completed that member's obligated 
period of active duty . . . and who indicates the intent to 
be discharged or released from such duty for the convenience 
of the Government of the minimum active duty requirements for 
entitlement to educational assistance under [Chapter 30]."  
However, that provision was not in effect when the Veteran 
was separated from active service in 1988.  See Veterans 
Programs Enhancement Act of 1998, Pub. L. No. 105-368, 
§ 207(a), 112 Stat. 3315 (1998) (creating subsection (i)).  
Moreover, inasmuch as that provision does not contain any 
remedy for the Secretary's failure to provide the required 
information, it appears that the provision is merely 
hortatory, and cannot be relied upon to establish entitlement 
to benefits outside the parameters otherwise specified in 
38 U.S.C.A. § 3011.  See, e.g., Andrews v. Principi, 351 F.3d 
1134, 1137-38 (Fed. Cir. 2003) (holding that the provisions 
of 38 U.S.C.A. § 7722(b) and (c)-which direct VA to 
distribute information pertaining to eligibility for 
benefits-are hortatory and cannot be relied upon to 
establish an effective date earlier than that otherwise 
permitted by statute); Harvey v. Brown, 6 Vet. App. 416, 424 
(1994) (holding that Chapter 30 benefits cannot be awarded on 
the basis of the Army's (or VA's) failure to provide 
information pertaining to eligibility).

With respect to the Veteran's observation that $1200 was 
withheld from her pay, the Board notes that there is no 
provision in the governing statute that would allow for the 
return of those funds.  Indeed, 38 U.S.C.A. § 3011(b)(3) 
specifically provides that "[a]ny amount by which the basic 
pay of an individual is reduced under [the provisions of 
Chapter 30] shall revert to the Treasury and shall not, for 
the purposes of any Federal law, be considered to have been 
received by or to be within the control of such individual."  
As to the Veteran's assertion that she was given erroneous 
information as to her eligibility prior to entering college, 
the Board notes that it is well established that Chapter 30 
benefits cannot be awarded on the basis of the Army or VA's 
failure to provide accurate information.  See, e.g., Harvey, 
supra.  The Board can find no provision in law that would 
allow the Veteran's claim to be granted.

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005)).  
The VA General Counsel has held that the notice and duty to 
assist provisions of the VCAA are inapplicable where, as 
here, undisputed facts render a claimant ineligible for the 
benefit claimed and further factual development could not 
lead to an award.  VAOPGCPREC 5-2004 (June 23, 2004); 
VAOPGCPREC 2-2004 (March 9, 2004).  


ORDER

The appeal is denied.



____________________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


